Assignments of choses in action, though often stated to be invalid at common law, were effective from early days to the extent of empowering the assignee to sue and recover judgment in the name of the assignor (1 Williston, Contracts, §§ 408, 410). The power thus conferred might be delegated; and so the result was brought about that the name of the assignor was available to sub-assignees or successive buyers as fully as it had been available to the first buyer in the *Page 437 
series (1 Williston, Contracts, § 410, at p. 758; Sutherland v.Reeve, 151 Ill. 384, 393; Dawes v. Boylston, 9 Mass. 337,346; Dexter v. Meigs, 47 N.J. Eq. 488). What was thus acquired, even if something short of ownership, was, for many purposes at all events, the equivalent of ownership (cf. Cook, Alienability of Choses in Action, 29 Harvard Law Rev. 816, 821, 828, 834, 835; 30 id. 449; Williston, Right of an Assignee in a Chose in Action, 30 Harvard L.R. 97; 31 id. 872; 1 Williston, Contracts, § 446). Procedural forms might obscure realities; equitable origins might leave their stamp upon the quality of the right or the extent of the dominion; but with all these deductions, the outstanding fact was left that there existed a device by which even against the protest of the creator of the power, successive assignees could gain the right to sue (Williston, supra, § 446; St. Albans Granite Co. v. Elwell Co., 88 Vt. 479). This was alienation, however procedure or words might incumber or disguise it (Bouvier v. Balt.  N YRy. Co., 67 N.J. Law, 281, 293; Dawes v. Boylston, supra;Parsons v. Woodward, 22 N.J.L. 196; Cook, supra, 29 Harvard L.R. at 834). "It is laid down in our old books," said BULLER, J., writing in 1791 (Masters v. Miller, 4 T.R. [Durnford 
East] 320, 340), "that for avoiding maintenance a chose in action cannot be assigned, or granted over, to another (Co. Litt. 214a, 266a; 2 Roll. 45, 1, 40). The good sense of that rule seems to me to be very questionable and in early as well as in modern times it has been so explained away that it remains at most only an objection to the form of action in any case." Already in those days realities had triumphed over names. Modern statutes, in permitting or requiring an assignee to sue in his own right, have changed the remedial form. They have not greatly changed the substance of the interest which the remedial form protects, and this whether the interest be classified as equitable or legal (1 Williston, Contracts, § 446; Williston, 31 H.L.R. 822; Cook, 29 *Page 438 
H.L.R. at 834; 30 id. at 471; Beckwith v. Union Bank of N.Y.,9 N.Y. 211; Myers v. Davis, 22 N.Y. 489, 490; Mayhew v.Pentecost, 129 Mass. 332, 335; Am. Lith. Co. v. Ziegler,216 Mass. 287, 289; Joseph Dixon Crucible Co. v. Paul,
167 Fed. Rep. 784, 786). "The question whether a suit upon a chose in action shall be brought in the name of the assignor or of the assignee is a question of form of remedy only, and is to be determined by the lex fori" (Mayhew v. Pentecost, supra;
citing Warren v. Copelin, 4 Metc. 594, 597; Foos v.Nutting, 14 Gray, 484). Even at common law, however, restrictions upon assignability, whether affecting form or substance, were relaxed in exceptional cases (1 Williston, Contracts, § 406), of which one only is important here. The king might receive an assignment of a chose in action, and sue in his own name (Ames, Lectures on Legal History, p. 210; Winfield, Choses in Action in Relation to Maintenance, 35 Law Quarterly Rev. 143, 146; Williston, supra, § 410). It was another phase of the same exception that the king might take a conveyance of lands adversely held, and gain a right of entry (Brady v.Begun, 36 Barb. 533; Candee v. Hayward, 37 N.Y. 653, 656; 1 Halsbury Laws of Eng. p. 55; 32 Hen. VIII, ch. 9). In both these situations, the privilege, once attaching to the king, to-day attaches to the state (Brady v. Begun, supra; Candee v.Hayward, supra; U.S. v. Buford, 3 Pet. 12).
Our simplified procedure has brought assignees into the open, but there remains one situation in which the law keeps them under cover. The statutory rule (Code Civ. Pro. § 1501; Civ. Prac. Act, § 994) that the grantee of lands adversely held must sue, if at all, in the name of his grantor, remains as a curious survival of procedural complexities now generally extinct (Civ. Prac. Act, § 210; Code Civ. Pro. § 449; cf. Code Civ. Pro. §§ 1909, 1910; Pers. Prop. Law [Cons. Laws, ch. 41], § 41). Ownership of the land is still in the grantor, but the grantee is put in the same position in which the assignee of a chose in action *Page 439 
stood at common law, with a like privilege to sue (Dever v.Hagerty, 169 N.Y. 481, 484). The extension of this privilege to subsequent grantees throughout the series would have been supported by common-law analogies (Sutherland v. Reeve; Dawes
v. Boylston, supra). This court, however, in Smith v. Long
(12 Abb. N.C. 113), read the statute narrowly, and held that the privilege belonged to the first grantee of the disseisee to the exclusion of all others. The ruling was placed upon the ground that a different construction would "encourage dealings in such claims to real estate," and thus nullify the public policy reflected in the statute. I am unwilling to extend the ruling to a transfer to the state. If the state had received a conveyance from the disseisee or first grantor, it might have sued in its own name, for it was excepted by implication from the general prohibition. For like reasons it is excepted from the prohibition which public policy is thought to have laid upon the first grantee. Just as traffic in lands was permissible between subject and sovereign, though the lands were adversely held, so also was traffic in choses in action generally. The king might sue in his own name if he held an assignment from the subject. The subject might sue in like form if he held one from the king (Bouvier v.Balt.  N.Y. Ry. Co., supra). I cannot doubt, therefore, that the conveyance by the intermediate grantee was effective to clothe the state with the right to sue somehow, whether in its own name or another's. The only question is whether it must take the chose in action with the procedural limitations that affected enforcement while the chose was in the hands of the intermediate grantee, and sue, not in its own name, but in that of the original grantor. To my thinking, however, we stretch beyond analogy or reason a rule which as it exists to-day is at best a barren archaism when we maintain these procedural limitations after assignment to the sovereign. If the first grantee is in the same position as an assignee of choses in action generally at *Page 440 
common law, and may make a valid sub-assignment whenever such sub-assignment would not offend the policy of the law, I think the sub-assignee, the state, may sue in its own name to the same extent that it might have sued under an assignment first in order. In holding to the contrary, we exalt appearances and names over substance and realities. The right to sue in some form indisputably passes. All else is mere procedure. The limitation upon the remedy gives way to the sovereign's prerogative.
If these conclusions are correct, the recent amendments of the statute are declaratory of pre-existing law. The state does not need their help to sustain its cause of action.
The judgment should be affirmed with costs.
HISCOCK, Ch. J., POUND, McLAUGHLIN and CRANE, JJ., concur with ANDREWS, J.; CARDOZO, J., reads dissenting opinion.
Judgments reversed, etc.